Citation Nr: 1134670	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (for which the Veteran is already service-connected), to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of an injured right thumb, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

4.  Entitlement to service connection for a neck disorder, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

7.  Entitlement to service connection for a disorder of the right big toe, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

8.  Entitlement to service connection for a disorder of the left big toe, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.

9.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

The Board notes that the psychiatric claim on appeal was developed as a claim for an anxiety disorder.  However, the Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal was recharacterized to include any psychiatric disorder, aside from posttraumatic stress disorder, for which service connection is already in effect.

This matter was previously before the Board in January 2010, at which time it was remanded for further development.  At that time, the issues of service connection for bilateral hearing loss, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides; and vision problems, to include as secondary to the Veteran's service-connected disabilities and/or as due to exposure to herbicides, were also before the Board.  In April 2011, the RO granted service connection for hearing loss and diabetic retinopathy with bilateral cataracts.  As this is the full benefit sought on appeal for these issues, they will no longer be addressed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Subsequent to the issuance of the July 2011 supplemental statement of the case, the Veteran, on a VA Form 9 received on July 19, 2011, indicated that he wanted a videoconference hearing before a Member of the Board.  

In order to comply with due process requirements and pursuant to the request of the Veteran, this matter is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  A copy of all correspondence sent to the Veteran with regard to scheduling the videoconference should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


